The opinion of the court was delivered by
Harvey, J.:
Francis Rodgers was duly informed against, tried and found guilty of the larceny of chickens of the value of $25. He has appealed, and contends that the evidence is insufficient to support the verdict. This is the sole question presented. We have carefully examined the evidence as abstracted and conclude not only that there is an abundance of competent substantial evidence to support the verdict, but that no other just verdict could have been reached from the evidence. It is not necessary to detail or even to summarize the evidence.
The judgment of the court below is affirmed.